Citation Nr: 0520673	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-28 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from June 1955 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran seeks an increased rating for rheumatoid 
arthritis, for which he has been service connected since 
being medically retired from service for this disability in 
June 1957.  The Board notes that the veteran was afforded a 
VA medical examination in June 2003 in connection with this 
increased rating claim.  The veteran apparently complained to 
the examiner only of limitation of range of motion of the 
knees and ankles.  The examiner gave findings and opinions 
regarding the veteran's knees and ankles, as well as his 
hands.  X-rays were taken of the veteran's ankles and knees.  
Rheumatoid factor was reported as negative.  The examiner 
opined that the arthritis found in both knees and ankles was 
probably osteoarthritis.  At an April 2005 hearing before the 
undersigned Veterans Law Judge, the veteran complained of 
arthritic pain in both knees, both ankles, both shoulders, 
and a hand and wrist.  The Board cannot adjudicate this claim 
without a medical evaluation of all of the veteran's 
arthritis complaints, including the shoulders and wrist, and 
so must remand for a new examination.  This is particularly 
important where, as here, the evidence raises a question as 
to whether the joints identified by the veteran are affected 
by rheumatoid arthritis or some other arthritic condition for 
which service connection has not been granted.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to submit all 
pertinent information or evidence 
that he may have in his possession 
which has not previously been 
submitted.

2.  The RO should arrange for the 
veteran to undergo a VA rheumatology 
examination by a physician with 
appropriate expertise to determine 
the current degree of disability 
attributable to the veteran's 
service-connected rheumatoid 
arthritis.  

The examiner should ask the veteran 
to identify each joint which 
exhibits pain and/or any limitation 
in range of motion.  All indicated 
studies, tests, and evaluations 
deemed necessary should be performed 
and the results, and their 
implications, noted in the 
examination report.  The examiner 
should report ranges of motion for 
the joints examined, and in so doing 
take into account pain on movement 
and limitation of motion due to pain 
on use in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  (Functional 
losses, such as caused by pain, and 
which are due to rheumatoid 
arthritis, should be equated to 
additional loss of motion for each 
joint affected.)  The examiner 
should, to the extent possible, 
determine which findings and/or 
symptoms are at least as likely as 
not attributable to the veteran's 
rheumatoid arthritis, and which are 
attributable to any other disorder, 
including osteoarthritis, as was 
suggested in the previous 
examination.  If there are no 
specific findings for any particular 
joint, the examiner should so state.  
The examiner should provide 
objective clinical evidence or 
medical rationale in support of any 
opinions provided.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide 
objective clinical evidence or 
medical rationale in support of 
provided opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

